Case: 20-50843     Document: 00516401806         Page: 1     Date Filed: 07/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 21, 2022
                                  No. 20-50843
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   John Gene Mitchell,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:19-CR-260-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          John Gene Mitchell pleaded guilty to possession with the intent to
   distribute five grams or more of actual methamphetamine in violation of 21
   U.S.C. § 841(a)(1), (b)(1)(A), and to possession of a firearm by a felon in
   violation of 18 U.S.C. § 922(g)(1). He now appeals his conviction for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50843      Document: 00516401806            Page: 2    Date Filed: 07/21/2022




                                      No. 20-50843


   possession of a firearm by a felon, claiming that the district court erred in
   accepting his guilty plea because there was an inadequate factual basis to
   demonstrate that he knowingly possessed the firearms in question.
          Because Mitchell did not object to the sufficiency of the factual basis
   of his plea before the district court, our review is restricted to plain error. See
   Puckett v. United States, 556 U.S. 129, 135 (2009); United States v. Ortiz, 927
   F.3d 868, 872 (5th Cir. 2019). Mitchell must demonstrate, therefore, that any
   error affected his substantial rights. Puckett, 556 U.S. at 135. Even if we
   assume that the district court clearly or obviously erred in finding a sufficient
   factual basis to support the conviction, Mitchell fails to allege in his brief, let
   alone demonstrate, that but for this error he would not have pleaded guilty.
   See United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004); United States
   v. London, 568 F.3d 553, 560 (5th Cir. 2009) (holding insufficiency in factual
   basis did not affect defendant’s substantial rights because he “[did] not allege
   on appeal that he would not have entered the guilty plea but for the error”).
          Accordingly, the judgment of the district court is AFFIRMED.




                                           2